El Juez Asociado Señob "Wole,
emitió la opinión del- tribunal.
El apelante, cuya posesión de una finca se alegaba que era en precario, se defendió en un juicio de desahucio fun-dándose en que Calcerrada Bernal & Co., cedentes de la demandante, habían convenido y consentido que el apelante construyera una casa en dicha finca. La contestación tam-bién alegaba que dichos cedentes habían otorgado un docu-mento según el cual el citado demandado no tenía que pa-gar ninguna renta y que cuando se efectuó la venta a Rosa Marrero dichos cedentes notificaron expresamente a ella del permiso dádole y del convenio hecho con José Plumey, el demandado-apelante, e. impusieron la condición de que Rosa Marrero respetara la posesión de José Plumey.
La corte substancialmente llegó a los siguientes hechos y conclusiones: 1, Que Rosa Marrero era dueña de la finca que se describe en la demanda; 2, Que dicha finca la adqui-rió Rosa Marrero por compra a ciertos cedentes menciona-dos en una escritura otorgada ante un notario; 3, Que el demandado ocupa esa finca sin pagar nada por ella; 4, Que la posesión ha sido solicitada y rehusada; 5, Que no *1017existe, propiamente dicho, nn conflicto de títulos en este caso; 6, Que Eosa Marrero nunca reconoció derecho alguno al demandado respecto a toda o parte de la finca objeto de este pleito, ni mucho, menos permitió dejar a Plumey eter-namente poseyendo toda o parte de la finca que compró; 7, Que la posesión del demandado no ha sido con entera inde-pendencia de la demandante.
Nos sentimos obligados a convenir con la apelada, y por tanto con la corte, que la mera aserción de un título inde-pendiente y de alguna prueba tendente a probar tal aser-ción no echará a perder un pleito de desahucio, ni obligará al demandante a recurrir a una acción reivindicatoría. He-mos resuelto lo contrario en el caso de Lafontaine v. Lafontaine, 30 D.P.R. 194. Si la corte no cree la prueba sometí-dale. no se puede decir que el demandado ha suministrado el principio de prueba a que se refiere la jurisprudencia. Según indica la apelada, si la proposición alegada fuese cierta, en muchos casos la ley de desahucio sería entera-mente abortiva.
Según la apelada el documento privado, entre dichos ee-dentes y Plumey tenía indicios de haber sido escrito recien-temente y después de haberse entablado el pleito. La corte tenía derecho a no darle crédito. Evidentemente la corte no creyó al testigo Bernal cuando declaró que había notifi-cado al esposo de Eosa Marrero de la existencia de un con-venio privado. El esposo negó que se le hubiese hecho tal notificación a él. Era el deber de Bernal y sus socios ha-cer constar la condición en la escritura. El notario y por lo menos uno de los testigos de la escritura negaron que hubiera conversación alguna al tiempo de otorgarse la misma, tendente a demostrar un convenio por parte de la compra-dora de respetar la posesión de Plumey. La corte tenía de-recho a creer que el demandado no estaba en posesión del terreno en una forma distinta a cualquier otra persona a quien los causantes en derecho de la demandada les hubie-*1018ran permitido construir. El registro no mostraba nada y se ofreció como prueba la escritura de la demandante.
Un comprador no está obligado a respetar un contrato liecho por sus predecesores en derecho del cual no tiene co-nocimiento. Este es el resultado del sistema de registro vigente en Puerto Rico. Torres v. Lothrop, Luce & Co., 231 U. S. 171; el mismo caso en 16 D.P.R. 180, y muchos otros. Además, es la ley escrita en Puerto Rico que un comprador no está obligado a respetar la posesión de un. supuesto arrendatario. Artículo 1474 del Código Civil; Angleró v. Fernández, 31 D.P.R. 262; Cuesta v. Ortiz, 29 D.P.R. 494. Las condiciones que dieron lugar al arrenda-miento eu este último caso eran enteramente distintas.

La sentencia apelada debe ser confirmada.

■ El Juez Asociado Señor Hutchison no intervino en la resolución del caso.